Extended consideration of this case is unnecessary. The contract between the parties was not contrary to law or public policy; the plaintiff made it voluntarily and understandingly; and the responsibility for its termination rests solely with himself. There is no rule better settled or more just in itself than that the parties who voluntarily and understandingly enter into such contracts must be governed by their terms, and are subject to the legal consequences of their violation. Having intentionally violated the express conditions of his contract the plaintiff's mileage book justly became forfeited in accordance with those conditions, and for the resulting pecuniary loss to him there is nobody to blame but himself. In such a case, the law affords no relief. A party cannot maintain an action founded upon his own dishonesty and fraud.
Judgment for the defendants.
All concurred.